Exhibit 10.64
EXECUTION COPY
          AMENDMENT NO. 1, dated as of September 1, 2010 (this “Amendment”), to
the Amended and Restated Employment Agreement (the “Employment Agreement”) by
and between Burger King Corporation, a Florida corporation (together with any
successor thereto, the “Company”) and Anne Chwat (the “Executive”), dated as of
December 8, 2008.
          WHEREAS, pursuant to the Agreement and Plan of Merger (the “Merger
Agreement”), dated as of September 1, 2010, by and among Burger King Holdings,
Inc., a Delaware corporation and parent company of the Company (“BHI”), Blue
Acquisition Holding Corporation, a Delaware corporation (“Parent”), and Blue
Acquisition Sub, Inc., a Delaware corporation and a wholly owned subsidiary of
Parent (“Merger Sub”), Merger Sub will merge with and into BHI (the “Merger”)
and BHI will become a wholly owned subsidiary of Parent;
          WHEREAS, Executive commenced employment with the Company on
September 27, 2004;
          WHEREAS, the parties to the Merger Agreement desire that Executive
continue to perform services for the Company following the Merger on the terms
and conditions set forth in the Employment Agreement, as herein amended; and
          WHEREAS, subject to consummation of the Merger, the Company and
Executive wish to make certain amendments to the Employment Agreement.
          NOW, THEREFORE, the Company and Executive hereby agree that, subject
to and effective upon consummation of the Merger and provided that the Executive
remains continuously employed until the Effective Time of the Merger, the
Employment Agreement shall be amended as follows (it being understood that
capitalized terms that are not defined herein shall have the meanings ascribed
to such terms in the Employment Agreement):
          1. Section 3(a) of the Employment Agreement is hereby amended by
adding the following paragraphs at the end thereof:
     “Notwithstanding the foregoing, from and after the Effective Time (as
defined in the Agreement and Plan of Merger, dated as of September 1, 2010, by
and among Burger King Holdings, Inc., Blue Acquisition Holding Corporation
(“Parent”), and Blue Acquisition Sub, Inc. (the “Merger Agreement”)), the
Employment Period shall be a period of six (6) months commencing at the
Effective Time (the “Transition Period”); provided, that the Transition Period
may be extended by mutual agreement of the Company and Executive. During the
Transition Period, Executive shall be entitled to receive her Base Salary under
Section 4 hereof, a Pro-Rata Transition Period Bonus under Section 5(b) hereof,
and the various

 



--------------------------------------------------------------------------------



 



benefits described in Sections 7 and 8 hereof each as in effect immediately
prior to the Transition Period.
     The Company and Executive agree that an amount equal to $499,383 in respect
of Executive’s potential entitlement under Section 9(f)(i)(A) hereof shall be
deposited in a “rabbi trust” for the benefit of Executive on the date on which
the Effective Time occurs, such trust to contain the terms and conditions
consistent with those set forth on Exhibit A hereto and other customary terms.
The Company and the Executive acknowledge and agree that if the Executive
remains continuously employed with the Company through the end of the Transition
Period, or if during the Transition Period Executive’s employment is terminated
by reason of death or Disability or Without Cause or Executive resigns for Good
Reason, Executive (or, if applicable, her estate) shall become entitled to the
Accrued Obligations, the payments under Section 9(f)(i)(A), continued benefits
under Section 9(f)(i)(C) and, subject to the terms thereof, outplacement
services under Section 9(f)(i)(D), so long as the Executive otherwise satisfies
the requirements of such section, including the requirement that Executive
executes and does not revoke the Separation Agreement and General Release
described therein. For the avoidance of doubt, if the Executive (i) resigns
without Good Reason or (ii) is terminated for Cause prior to the end of the
Transition Period, the Executive shall not be entitled to any payments or
benefits pursuant to Section 9(f)(i)(A).”
          2. Section 3(b) of the Employment Agreement is hereby replaced in its
entirety with the following:
“(b) Position and Responsibilities. During the Transition Period, Executive
shall serve as General Counsel and shall perform transition services of an
executive nature on behalf of the Company and its affiliates, as are reasonably
assigned to her by the Chief Executive Officer and the Board of Directors of the
Company (the “Board”).”
          3. Section 5 of the Employment Agreement is hereby amended to provide
that the current language therein shall be contained in a new Section 5(a).
          4. A new Section 5(b) shall be added to the Employment Agreement to
read as follows:
“(b) In lieu of the Annual Bonus described in Section 5(a) above, Executive
shall be entitled to receive a pro-rata annual bonus for services performed
during the Transition Period, such bonus to be based on the number of days
employed during the Transition Period (the “Pro-Rata Transition Period Bonus”)
and to be calculated on an annualized basis as seventy percent (70%) of
Executive’s Base Salary, provided that the Executive continues to be employed
through the end of the Transition

2



--------------------------------------------------------------------------------



 



Period. In the event that, during the Transition Period, Executive’s employment
is terminated by reason of Executive’s death, Disability or Without Cause or
Executive resigns for Good Reason, Executive shall be treated as having
performed services through the end of the Transition Period. The Pro-Rata
Transition Period Bonus shall be paid to Executive within five (5) days
following the end of the Transition Period.”
          5. A new Section 5(c) shall be added to the Employment Agreement to
read as follows:
“(c) In connection with the consummation of the Merger (as defined in the Merger
Agreement), Executive shall (x) become entitled to receive a lump sum cash
payment representing a pro-rata target annual bonus for the fiscal year of the
Company in which the Merger occurs (the “Pro-Rata FY 2011 Bonus”) calculated
from July 1, 2010 through the date on which occurs the Effective Time, and
(y) be awarded an aggregate bonus of $1,130,619 in respect of her contributions
toward the successful completion of the Merger and her agreement to perform
services during the Transition Period (the “Transition Bonus”), in each case
provided that the Executive remains continuously employed until the Effective
Time. The Pro-Rata FY 2011 Bonus and the Transition Bonus shall be paid within
two (2) days following the Effective Time.”
          6. Section 6 of the Employment Agreement shall cease to apply as of
the Effective Time. In connection with the Merger, Executive shall have the
rights described in Section 3.04 of the Merger Agreement with respect to her
outstanding equity awards; provided, however, that Executive agrees that the
equity awards granted to Executive on August 25, 2010 shall be subject to the
terms and conditions described in Section 7.05(d)(II) of the Company Disclosure
Schedule to the Merger Agreement.
          7. The definition of Good Reason in Section 9(d) of the Employment
Agreement shall be amended by adding the following proviso immediately before
the period in the last sentence in Section 9(d):
“; provided, further, that Executive hereby acknowledges and agrees that none
of: (i) the consummation of the Merger, (ii) any diminution in duties as a
consequence thereof or associated therewith not inconsistent with Section 3(b)
hereof, or (iii) the execution of this Amendment shall constitute Good Reason.
On and after the Effective Time, the Executive shall have Good Reason to
terminate her service relationship with the Company only on account of: (i) the
assignment to Executive by the Company of duties that are materially
inconsistent with her position as a senior executive of the Company, (ii) the
failure to pay the Executive the amounts or provide the benefits required to be
paid or provided pursuant to this Agreement or (iii) the Company, other than at
the initiative of Executive, requiring Executive to permanently be based
anywhere that is more than 75 miles from the Company’s current principal office
in Miami,

3



--------------------------------------------------------------------------------



 



Florida; provided that Executive shall (A) have given the Company notice of the
event or events constituting Good Reason within 30 days of the date of such
occurrence, (B) the Company shall have failed to cure such event or events
within thirty (30) business days after receipt of such notice and (C) the
Executive must actually terminate her employment within 5 days following the
expiration of such cure period.”
          8. Section 9(f)(i)(A) of the Employment Agreement is hereby replaced
in its entirety with the following:
“(A) payments of an amount equal to the sum of (x) Executive’s Base Salary,
(y) the annual amount of the Benefits Allowance described in Section 7(b), and
(z) if such Separation from Service occurs prior to the end of the Transition
Period, an amount equal to the remaining amount of Base Salary and Benefits
Allowance that Executive would have received if Executive had performed services
through the end of the Transition Period, which amount shall be payable in equal
installments, in accordance with the Company’s regular payroll policies, during
the period beginning on the first business day immediately following the six
(6) month anniversary of the Date of Separation from Service and ending on the
one (1) year anniversary of the Date of Separation from Service;
          9. The Employment Agreement is hereby amended to add the following new
flush paragraph immediately following Section 9(f)(i)(A):
“Notwithstanding the foregoing, the portion of the amount described in
Section 9(f)(i)(A) above (such amount, the “Severance”) equal to two times (2x)
the lesser of (1) the sum of Executive’s “annualized compensation” within the
meaning of Code Section 409A and (2) the maximum amount that may be taken into
account under a qualified plan pursuant to Code Section 401(a)(17) (i.e., with
respect to 2010, $245,000) (such portion, the “Safe Harbor Amount”) shall be
payable within two (2) days following the Date of Separation from Service. The
remaining portion of the Severance, if any, shall be payable as set forth in
Section 9(f)(i)(A) above; provided, that the Safe Harbor Amount shall reduce the
Severance installments to be paid during the payment period described in
Section 9(f)(i)(A) in chronological order such that any payment to be made
during month seven (7) following the Date of Separation from Service shall be
reduced first, any payment to be made during month eight (8) following the Date
of Separation from Service shall be reduced next, and so on until 100% of the
Safe Harbor Amount has been fully taken into account.”
          10. Section 9(f)(i)(B) of the Employment Agreement shall cease to
apply as of the Effective Time.

4



--------------------------------------------------------------------------------



 



          11. Section 9(f)(i)(C) of the Employment Agreement is hereby amended
to replace the words “one year” with the word “second”.
          12. Section 10(b) of the Employment Agreement is hereby amended by
replacing the term “one (1) year” with the term “two (2) year”.
          13. Section 10(c) of the Employment Agreement is hereby amended by
replacing the term “one (I)-year” with the term “two (2) year”.
          14. The Employment Agreement is hereby amended by attaching the
following as a new Exhibit A:
“Terms and Conditions Applicable to Trust

  •   Capitalized terms used but not defined in this Exhibit A shall have the
meanings set forth in the Employment Agreement to which this Exhibit A is
attached.     •   Amounts will be released by the trustee on each payment date
unless the trustee shall have received, no later than the day prior to the
payment date, a good faith objection from Parent or the Company (the grounds for
such good faith objection shall be limited to a termination of Executive’s
employment for Cause or Executive’s resignation other than for Good Reason) or
the trustee has been notified that Parent or the Company is insolvent or has
filed for bankruptcy, in which case the amounts shall not be released and the
trustee shall notify Executive. In the event that Executive’s employment is
terminated for Cause or Executive resigns other than for Good Reason, amounts
held in trust for the benefit of Executive shall be promptly released and
returned to the Company.     •   The trustee of the trust shall be authorized to
invest the amounts solely in obligations of the United States Government and its
agencies which are backed by the full faith and credit of the United States
Government or in any mutual fund, common trust fund or collective investment
fund which invests solely in such obligations.     •   The trustee shall be a
third-party, FDIC-insured financial institution.”

          15. The Employment Agreement, except as expressly modified hereby,
shall remain in full force and effect.
          16. This Amendment shall become effective, and is expressly
contingent, upon the occurrence of the Effective Time and the Executive
remaining continuously employed through the Effective Time and in the event that
the Effective Time does not occur, this Amendment shall be void ab initio.
          17. This Amendment shall be governed by and construed in accordance
with the laws of the State of Florida without reference to principles of
conflicts of laws.
[signature page follows]

5



--------------------------------------------------------------------------------



 



          Intending to be legally bound hereby, the parties have executed this
Amendment as of the date first set forth above.

            BURGER KING CORPORATION,
      by  /s/ John W. Chidsey         EXECUTIVE,
      /s/ Anne Chwat       Anne Chwat           

 